Proceeding pursuant to CPLR article 78 to review a determination of the respondent, William A. Lee, Superintendent of the Green Haven Correctional Facility, dated April 18, 2012, which affirmed a determination of a hearing officer, made after a tier II disciplinary hearing, finding the petitioner guilty of violating certain prison disciplinary rules and imposing a penalty.
Adjudged that the determination is confirmed, the petition is denied, and the proceeding is dismissed on the merits, without costs or disbursements.
There was substantial evidence before the hearing officer (see generally Matter of Josey v Goord, 9 NY3d 386, 391 [2007]) to establish that the petitioner “ma[d]e [a] threat ... in writing” in violation of prison disciplinary rule 102.10 (7 NYCRR 270.2 [B] [3] [i]) and that he “g[a]ve ... a personally owned article without authorization” in violation of prison disciplinary rule 113.15 (7 NYCRR 270.2 [B] [14] [v]). Contrary to the petitioner’s remaining contention, the statement of the evidence relied upon by the hearing officer in making his decision, later affirmed on the administrative appeal, complied with due process (see Wolff v McDonnell, 418 US 539 [1974]; see also Matter of Laureano v Kuhlmann, 75 NY2d 141, 146 [1990]; cf. Matter of Mallard v Dalsheim, 97 AD2d 545 [1983]; Matter of McQueen v Vincent, 53 AD2d 630 [1976]).
Accordingly, we confirm the determination, deny the petition, and dismiss the proceeding on the merits.
Mastro, J.E, Chambers, Austin and Miller, JJ., concur.